     Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 1 of 8


Berlin, Amie R.

From:                                          Berman, Brett <BBerman@foxrothschild.com>
Sent:                                          Thursday, July 30, 2020 8:23 AM
To:                                            Douglas K. Rosenblum; Gaetan J. Alfano
Subject:                                       FW: [EXT] Re: Surplus Shed v. Par Funding 20-12937




Another example – and I will avoid sending you every single one, which are many – but I need some direction this
morning on what to do as I cannot simply ignore courts and counsel.

Brett A. Berman, Esq.
Partner
Co‐Chair of Litigation Department




Firm Website | COVID‐19 Resource Center

PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
________________________

(215) 299‐2842 (Philadelphia office)
(212) 878‐7945 (New York office)
(215) 299‐2150 (facsimile)
bberman@foxrothschild.com

California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada | New Jersey | New York | North Carolina | Pennsylvania |
South Carolina | Texas | Washington




From: Frank D'Amore <fdamore@rrslegal.com>
Sent: Thursday, July 30, 2020 8:12 AM
To: Frankowski, Brittney <BFrankowski@countyofberks.com>; Berman, Brett <BBerman@foxrothschild.com>
Cc: Rothermel, Amy <ARothermel@countyofberks.com>
Subject: Re: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

I am sorry for the delayed responses I have been in trial for the last couple of days. When is the soonest we
can get this in? I am not pointing to any nefarious doing by Mr. Berman, but I would be remiss to not point out
that his client does retain what we are contending is an illegal benefit, of a relatively small amount of money.
If its pushed out long enough the injunction may even, arguably, become moot.

This is routine argument, and any warm body with a license from Mr. Berman's firm will do. His partner,
"Steph" was apparently good enough to handle it last time.

Thank you

                                                                                 1
     Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 2 of 8
From: Frankowski, Brittney <BFrankowski@countyofberks.com>
Sent: Tuesday, July 28, 2020 5:37 PM
To: Frank D'Amore <fdamore@rrslegal.com>; Berman, Brett <BBerman@foxrothschild.com>
Cc: Rothermel, Amy <ARothermel@countyofberks.com>
Subject: Re: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

I was going to reach out tomorrow and let you know the date has changed to August 7 at 9:30. Does that
work?

Sincerely,
Brittney Frankowski
Administrative Assistant
to Honorable James M. Lillis


From: Berman, Brett <BBerman@foxrothschild.com>
Sent: Tuesday, July 28, 2020 5:34:43 PM
To: Frankowski, Brittney <BFrankowski@countyofberks.com>; Frank D'Amore <fdamore@rrslegal.com>
Cc: Rothermel, Amy <ARothermel@countyofberks.com>
Subject: RE: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

County of Berks Warning: This is an external email. Please exercise caution.




I am so sorry but I am not available Friday. when are some options for next week?

Brett A. Berman, Esq.
Partner
Co‐Chair of Litigation Department




Firm Website | COVID‐19 Resource Center

PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
________________________

(215) 299‐2842 (Philadelphia office)
(212) 878‐7945 (New York office)
(215) 299‐2150 (facsimile)
bberman@foxrothschild.com

California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada | New Jersey | New York | North Carolina | Pennsylvania |
South Carolina | Texas | Washington




From: Frankowski, Brittney <BFrankowski@countyofberks.com>
Sent: Tuesday, July 28, 2020 11:39 AM
To: Frank D'Amore <fdamore@rrslegal.com>; Berman, Brett <BBerman@foxrothschild.com>

                                                                                 2
   Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 3 of 8
Cc: Rothermel, Amy <ARothermel@countyofberks.com>
Subject: RE: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

Counsel,
Upon the Judge’s review, a hearing will be held on Friday, July 31 at 11:00 a.m. assuming counsel’s availability?

Sincerely,
Brittney Frankowski
Administrative Assistant
to Honorable James M. Lillis
610‐478‐6208 extension 3 7 4 1


From: Frank D'Amore <fdamore@rrslegal.com>
Sent: Friday, July 24, 2020 12:48 PM
To: Frankowski, Brittney <BFrankowski@countyofberks.com>; Berman, Brett <BBerman@foxrothschild.com>
Cc: Rothermel, Amy <ARothermel@countyofberks.com>
Subject: Re: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

County of Berks Warning: This is an external email. Please exercise caution.


Thanks Brittney.

You will see from the motion why I believe this needs to be heard sooner rather than later. I will submit a rule
with the Motion as well.

We simply wanted to keep this in front of the assigned judge.

Thanks. Courtesy copies should be coming.

From: Frankowski, Brittney <BFrankowski@countyofberks.com>
Sent: Friday, July 24, 2020 12:45 PM
To: Berman, Brett <BBerman@foxrothschild.com>
Cc: Frank D'Amore <fdamore@rrslegal.com>; Rothermel, Amy <ARothermel@countyofberks.com>
Subject: Re: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

Last week it was, that's all I'm saying, I haven't seen a formal filing so for the moment we agree.

Sincerely,
Brittney Frankowski
Administrative Assistant
to Honorable James M. Lillis


From: Berman, Brett <BBerman@foxrothschild.com>
Sent: Friday, July 24, 2020 12:41:59 PM
To: Frankowski, Brittney <BFrankowski@countyofberks.com>
Cc: Frank D'Amore <fdamore@rrslegal.com>; Rothermel, Amy <ARothermel@countyofberks.com>
Subject: Re: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

County of Berks Warning: This is an external email. Please exercise caution.



                                                              3
   Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 4 of 8



But it is not an emergency so what are we talking about here?

Brett A. Berman, Esq.
Partner
Co‐Chair of Litigation Department




Firm Website | COVID‐19 Resource Center

PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
________________________

(215) 299‐2842 (Philadelphia office)
(212) 878‐7945 (New York office)
(215) 299‐2150 (facsimile)
bberman@foxrothschild.com

California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada | New Jersey |
New York | North Carolina | Pennsylvania | South Carolina | Texas | Washington



On Jul 24, 2020, at 12:41 PM, Frankowski, Brittney <BFrankowski@countyofberks.com> wrote:

        I agree, if this no longer being scheduled as an emergency as initially indicated to the Court, the
        motion/petition, rule and proposed order should be filed and it will be assigned a future hearing
        date upon being received.

        Attorney Berman, I apologize, when it's an emergency with a quick turnaround date, we select
        dates with counsel via email often before the formal filing occurs to ensure everyone is
        available.

        Sincerely,
        Brittney Frankowski
        Administrative Assistant
        to Honorable James M. Lillis


        From: Berman, Brett <BBerman@foxrothschild.com>
        Sent: Friday, July 24, 2020 12:36:56 PM
        To: Frank D'Amore <fdamore@rrslegal.com>
        Cc: Frankowski, Brittney <BFrankowski@countyofberks.com>; Rothermel, Amy
        <ARothermel@countyofberks.com>
        Subject: Re: [EXT] Re: Surplus Shed v. Par Funding 20‐12937

        County of Berks Warning: This is an external email. Please exercise caution.



                                                           4
Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 5 of 8



   There is no motion filed. How are we talking about scheduling a hearing? Given that frank said there is
   no emergency, why would this not be on a normal schedule? I am very confused.

   Brett A. Berman, Esq.
   Partner
   Co‐Chair of Litigation Department




   Firm Website | COVID‐19 Resource Center

   PA: 2000 Market Street | 20th Floor | Philadelphia, PA 19103
   NY: 101 Park Avenue | Suite 1700 | New York, NY 10178
   ________________________

   (215) 299‐2842 (Philadelphia office)
   (212) 878‐7945 (New York office)
   (215) 299‐2150 (facsimile)
   bberman@foxrothschild.com

   California | Colorado | Connecticut | Delaware | DC | Florida | Georgia | Illinois | Minnesota | Nevada
   | New Jersey | New York | North Carolina | Pennsylvania | South Carolina | Texas | Washington



   On Jul 24, 2020, at 12:31 PM, Frank D'Amore <fdamore@rrslegal.com> wrote:

           We are available.

           Thanks

           From: Frankowski, Brittney <BFrankowski@countyofberks.com>
           Sent: Friday, July 24, 2020 10:29 AM
           To: Frank D'Amore <fdamore@rrslegal.com>; Berman, Brett
           <BBerman@foxrothschild.com>
           Cc: Rothermel, Amy <ARothermel@countyofberks.com>
           Subject: RE: Surplus Shed v. Par Funding 20‐12937

           Good morning,
           There is availability on Friday, July 31 at 9:30 a.m. if that works for everyone?

           Sincerely,
           Brittney Frankowski
           Administrative Assistant
           to Honorable James M. Lillis
           610-478-6208 extension 3741

           From: Frank D'Amore <fdamore@rrslegal.com>
           Sent: Friday, July 24, 2020 9:10 AM
           To: Frankowski, Brittney <BFrankowski@countyofberks.com>; Rothermel, Amy
                                                         5
Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 6 of 8
           <ARothermel@countyofberks.com>
           Cc: Berman, Brett <BBerman@foxrothschild.com>
           Subject: Surplus Shed v. Par Funding 20‐12937

           County of Berks Warning: This is an external email. Please exercise caution.


           Hello Brittney and Amy,

           We are going to be filing our Motion in the above‐captioned case today. We
           would really like this matter to stay in front of Judge Lillis rather than an
           emergency judge. Ed Stock will be handling the argument.

           He has availability next Friday. Does that work for the Judge?

           Thank you.



           FOR INFORMATION RE: COVID‐19 AND WHAT YOU CAN DO… CLICK
           www.DoYourPartBerks.com

           This message and the attachment(s) are intended for the use of the individual or entity
           to whom it is addressed and may contain information that is privileged, confidential and
           exempt from disclosure under applicable law. If the reader of this message is not the
           intended recipient or the employee or agent responsible for delivering the message to
           the intended recipient, you are hereby notified that any retention, use, dissemination,
           distribution or copying of this communication including attachments is strictly
           prohibited. If you have received this communication in error, please notify us
           immediately by telephone or reply to the original message at the above address and
           then delete all copies of the message.
           Thank you.



   This email contains information that may be confidential and/or privileged. If you are not the intended
   recipient, or the employee or agent authorized to receive for the intended recipient, you may not copy,
   disclose or use any contents in this email. If you have received this email in error, please immediately
   notify the sender at Fox Rothschild LLP by replying to this email and delete the original and reply emails.
   Thank you.



   FOR INFORMATION RE: COVID‐19 AND WHAT YOU CAN DO… CLICK www.DoYourPartBerks.com

   This message and the attachment(s) are intended for the use of the individual or entity to whom it is
   addressed and may contain information that is privileged, confidential and exempt from disclosure
   under applicable law. If the reader of this message is not the intended recipient or the employee or
   agent responsible for delivering the message to the intended recipient, you are hereby notified that any
   retention, use, dissemination, distribution or copying of this communication including attachments is
   strictly prohibited. If you have received this communication in error, please notify us immediately by
   telephone or reply to the original message at the above address and then delete all copies of the
   message.
                                                        6
   Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 7 of 8
        Thank you.



This email contains information that may be confidential and/or privileged. If you are not the intended recipient, or the
employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any contents in
this email. If you have received this email in error, please immediately notify the sender at Fox Rothschild LLP by replying
to this email and delete the original and reply emails. Thank you.



FOR INFORMATION RE: COVID‐19 AND WHAT YOU CAN DO… CLICK www.DoYourPartBerks.com

This message and the attachment(s) are intended for the use of the individual or entity to whom it is addressed and may
contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
message is not the intended recipient or the employee or agent responsible for delivering the message to the intended
recipient, you are hereby notified that any retention, use, dissemination, distribution or copying of this communication
including attachments is strictly prohibited. If you have received this communication in error, please notify us
immediately by telephone or reply to the original message at the above address and then delete all copies of the
message.
Thank you.



FOR INFORMATION RE: COVID‐19 AND WHAT YOU CAN DO… CLICK www.DoYourPartBerks.com

This message and the attachment(s) are intended for the use of the individual or entity to whom it is addressed and may
contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
message is not the intended recipient or the employee or agent responsible for delivering the message to the intended
recipient, you are hereby notified that any retention, use, dissemination, distribution or copying of this communication
including attachments is strictly prohibited. If you have received this communication in error, please notify us
immediately by telephone or reply to the original message at the above address and then delete all copies of the
message.
Thank you.


This email contains information that may be confidential and/or privileged. If you are not the intended recipient,
or the employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any
contents in this email. If you have received this email in error, please immediately notify the sender at Fox
Rothschild LLP by replying to this email and delete the original and reply emails. Thank you.



FOR INFORMATION RE: COVID‐19 AND WHAT YOU CAN DO… CLICK www.DoYourPartBerks.com

This message and the attachment(s) are intended for the use of the individual or entity to whom it is addressed and may
contain information that is privileged, confidential and exempt from disclosure under applicable law. If the reader of this
message is not the intended recipient or the employee or agent responsible for delivering the message to the intended
recipient, you are hereby notified that any retention, use, dissemination, distribution or copying of this communication
including attachments is strictly prohibited. If you have received this communication in error, please notify us
immediately by telephone or reply to the original message at the above address and then delete all copies of the
message.
Thank you.
                                                             7
   Case 9:20-cv-81205-RAR Document 48-2 Entered on FLSD Docket 07/31/2020 Page 8 of 8



This email contains information that may be confidential and/or privileged. If you are not the intended recipient,
or the employee or agent authorized to receive for the intended recipient, you may not copy, disclose or use any
contents in this email. If you have received this email in error, please immediately notify the sender at Fox
Rothschild LLP by replying to this email and delete the original and reply emails. Thank you.




                                                        8
